Citation Nr: 0428144	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for right elbow 
disability.

2.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the right wrist.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from July 1995 to 
May 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  

The veteran filed a claim for entitlement to an annual 
clothing allowance due to his right knee brace in October 
2002, and he noted in a June 2003 statement that he had not 
heard anything about his request for a clothing allowance.  A 
completed VA Form 21-8679 with regard to this claim is not of 
record.  Accordingly, the issue of entitlement to an annual 
clothing allowance is referred to the RO for appropriate 
action.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, the April 2002 VA letter to the veteran 
discussing the provisions of the VCAA provided the 
requirements for establishing entitlement to an increased 
evaluation but did not address the requirements for 
establishing entitlement to service connection.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

The Board notes that there is evidence on file of right elbow 
disability in service.  Moreover, subsequent to service 
discharge, chronic bursitis of the right elbow was diagnosed 
in January 1999 and March 1999.  In 2002, lateral 
epicondylitis of the right elbow was diagnosed.  However, 
there is no medical nexus opinion of record as to whether the 
veteran has a current right elbow disability that is causally 
related to his military service.

Finally, the Board notes that the most recent VA orthopedic 
evaluation of the veteran's service-connected residuals of an 
injury to the right wrist was in November 2000, approximately 
four years ago.  The veteran's statements since that 
examination indicate that his right wrist disability has 
increased in severity since that examination.

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for 
either his right elbow disability or his 
service-connected right wrist disability 
since February 2003, which is the most recent 
medical evidence on file.  After securing the 
necessary authorization, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it should 
inform the veteran of this and request him to 
provide copies of the outstanding medical 
records.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the etiology of any current 
right elbow disability and to determine 
the current severity of the veteran's 
service-connected right wrist disability.  
The VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated tests and studies, including 
x-rays and pertinent consultations, 
should be accomplished; and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should also perform range of 
motion testing of the right wrist, 
expressed in degrees, with standard 
ranges provided for comparison purposes.  
The examiner must describe all 
symptomatology due to the veteran's 
service-connected right wrist disability, 
to include any weakness, fatigability, 
incoordination, or flare-ups.  The 
examiner must provide an opinion on the 
impact of the service-connected right 
wrist disability on the veteran's ability 
to work.  The examiner must also provide 
an opinion whether any current right 
elbow disability found is causally 
related to the veteran's military 
service.  The rationale for each opinion 
expressed should also be provided.  The 
report prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, the 
RO should readjudicate the veteran's claims 
for service connection for right elbow 
disability and for an initial compensable 
rating for service-connected right wrist 
disability, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If either of the benefits sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case.  With respect to the increased rating 
issue, the RO should discuss the relevance of 
38 C.F.R. § 3.321(b)(1) (2003).  The veteran 
and his representative should then be given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



